Citation Nr: 0215373	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  99-20148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 40 percent disabling for 
obsessive-compulsive disorder/schizoaffective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1997 to July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.

The veteran was scheduled to appear at a videoconference 
hearing before a member of the Board at the RO in May 2002, 
but failed to appear.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and the duties 
to assist and notify are met.

2.  Obsessive compulsive disorder/schizoaffective disorder is 
manifested by symptoms of nervousness, withdrawal, stress, as 
well as complaints of voices.  


CONCLUSION OF LAW

The criteria for a rating of 70 percent for obsessive-
compulsive disorder/schizoaffective disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7 (2001); 38 C.F.R. § 4.130, Diagnostic Code 9404 (in 
effect from November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim and its duty to notify the veteran of any information 
and evidence needed to substantiate and complete his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  By virtue of the rating 
decisions, statement of the case and supplemental statements 
of the case, the veteran was given notice of the reasons and 
bases for the VA denials, the information and evidence 
necessary to substantiate the veteran's claims, as well as 
the applicable law.  Specifically, in compliance with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), a December 
2001 statement of the case from the RO apprised the veteran 
of the development the VA would attempt to perform, and the 
evidence the veteran needed to provide.  There is no 
indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that this 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claims.  

The Board points out that the veteran's post-service private 
and VA clinical reports have been obtained.  The veteran was 
afforded VA examinations on multiple occasions relative to 
the disabilities at issue.  There is no indication that 
outstanding records exist.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Schedule) and are intended 
to represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.

A Physical Evaluation Board examination was conducted in 
December 1999.  The veteran stated that he had racing 
thoughts and felt hyper.  A depressed comes and goes, as well 
as suicidal ideation.  He also continued to suffer from sleep 
depravation, decreased memory and concentration, and feelings 
of hopelessness which are secondary to the medication changes 
he had undergone.  He believed that his obsessive compulsive 
behavior had returned to its prior severity.  The veteran 
also described perpetual disturbances, like he was inside a 
TV looking out, and suspicions of others, especially his 
supervisors at work.  He was working full-time as an aide to 
people with mental illnesses and mental retardation.  The 
veteran was also attending community college and was earning 
a 4.0 grade point average.  He preferred to keep to himself, 
and only went out with one best friend.  

The examiner described the veteran to be well-developed and 
well-nourished.  The veteran was casually dressed, and well-
groomed, and oriented to all spheres.  His attitude was 
cooperative and eye contact was within normal limits.  His 
mood was content, but affect was mostly restricted with an 
occasional smile appropriate to content.  Thought processes 
were logical, linear, and goal-directed.  Cognition appeared 
to be unimpaired and intelligence was estimated to be average 
to above-average.  The veteran's diagnosis was unchanged, and 
his GAF was 50.  The examiner considered the veteran's 
impairment for further military service as marked, but 
impairment for civilian social and industrial adaptability 
appeared to be less marked.  Prognosis appeared to be poor, 
but he was not considered to be a danger to himself or 
others.  It was determined that the veteran be retained on 
the Temporary Disability Retired List.

The veteran underwent a VA examination in May 2001.  The 
examiner noted the veteran having been hospitalized for 
nervous breakdowns several times in service.  He had been 
working for 2 1/2 years as a caretaker for the mentally 
retarded and was on medical leave from college.  The veteran 
stated that he felt nervous, less depressed, and sometimes 
talked to himself, thinking that someone was talking to him, 
but when he looked around there was noone.  He believed 
people were out to get him.  Objective findings noted the 
veteran to be alert, casually groomed, cooperative, talking 
coherently and relevantly.  His mood was less depressed.  The 
veteran looked withdrawn.  He denied any suicidal ideation or 
homicidal ideation.  His affect was appropriate.  Sometimes 
he heard voices and talked to himself, but refused to 
elaborate.  He was delusional, thinking that people were out 
to get him.  The veteran was oriented as to time, place and 
person.  His memory of remote or recent events was fair.  His 
intellectual function was average.  His general fund of 
knowledge was fairly good, and judgment and insight were 
fair.  The veteran was deemed to be capable of managing 
benefit payments in his own best interest.  The diagnosis was 
Axis I, schizoaffective disorder, bipolar type, obsessive 
compulsive disorder, by history; Axis II, deferred; Axis III, 
healthy male; Axis IV, psychosocial stressors, severe, 
repeated psychiatric hospitalization since he was in the 
military; and Axis V, GAF of 60.

Outpatient treatment records from VAMC Ann Arbor dated 
January 2000 to October 2001 were received.  These records 
show the veteran having received treatment through supportive 
counseling on a consistent basis during this time period.  
Throughout this time period, the veteran reported having 
symptoms of paranoia, anxiety, suicidal thoughts and 
depression.  The veteran appeared to fluctuate between 
symptoms, having periods of calming.  GAF scores ranged 
between 50-60.  A September 2001 report noted the veteran 
cutting himself in the wrist and abdomen in response to an 
argument with his father.  His last appointment was scheduled 
for October 2001, but the records note that he failed to 
appear and did not call to cancel his appointment.

Under the criteria for Diagnostic Code 9404, a 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9404.  

After evaluating the evidence, the Board concludes that the 
criteria for a disability rating of 70 percent for obsessive-
compulsive disorder are met.  The May 2001 VA psychiatric 
examination noted occasional depression, sleep depravation 
and withdrawal.  Outpatient treatment records from VAMC Ann 
Arbor note the veteran having to undergo supportive 
counseling.  The veteran's GAF scores ranged between 50-60.  
A GAF score of 50 reflects serious symptoms or serious 
difficulty in social, occupational or school functioning.  
GAF scores of 51 to 60 reflect moderate symptoms or moderate 
difficulty in social, occupational or school functioning.  
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994).  

The evidence also shows that the veteran has had continual 
suicidal ideation, with a recent incident such as the 
September 2001 incident where he cut himself after an 
argument with his father.  The veteran's symptoms also affect 
his ability to function independently, appropriately and 
effectively.  He has had difficulty in adapting to stressful 
circumstances, both socially and at work.  He has only one 
friend, and has problems with and experiences a great deal of 
anxiety over any other social situations.  He continually 
feels paranoid, and feels as though people at work are out to 
get him.  Based on this evidence, the Board finds that the 
evidence supports a disability rating of 70 percent.

The law dictates that when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue, the benefit of the doubt must be given to the 
claimant.  See 38 U.S.C.A. § 5107(b).  Therefore, giving the 
veteran the benefit of the doubt, the Board finds that a 70 
percent rating is warranted.

The veteran has not been shown to have total social and 
occupational impairment due to his service-connected 
psychiatric disability.  He maintains a social relationship 
with at least one friend, and maintains full-time employment.  
As such, the criteria for a 100 percent rating have not been 
met.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of "exceptional 
or unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VA O.G.C. Prec. 
Op. 6-96 (August 16, 1996).  In this case, consideration of 
an extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  


ORDER

The criteria for a rating of 70 percent for obsessive-
compulsive disorder/schizoaffective disorder is granted, 
subject to the governing law and regulations pertaining to 
the payment of monetary benefits.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

